Citation Nr: 1738257	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right knee degenerative arthritis.

2.  Entitlement to service connection for residuals of a left medial meniscus repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1972 to May 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.

Following the hearing, the Veteran's representative submitted a waiver of RO consideration of evidence submitted after the Board hearing.  

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record in a January 2012 buddy statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  Although the U.S. Court of Appeals for Veterans Claims has held "that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation," Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009), here, the issues before the Board pertain to the Veteran's entitlement to service connection.  See, e.g., Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that a request for "TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating") (emphasis added); Norris v. West, 12 Vet.App. 413, 420-21 (1999) ("A TDIU rating is not a basis for an award of service connection.  Rather, it is merely an alternate way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule") (emphasis added).  Therefore, as the issue of an increased disability rating is not before the Board in this appeal, the Board concludes that it does not have jurisdiction over the issue of entitlement to TDIU at this time and referral, not remand, is the appropriate remedy here.  See 38 C.F.R. § 19.9(b) (2016).

Accordingly, the issue of entitlement to TDIU is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability is at least as likely as not the result of an in-service event or injury.

2.  The Veteran's left knee disability is at least as likely as not the result of an in-service event or injury.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disability has been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left knee disability has been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports a grant of service connection for a bilateral knee disability.  First, there is evidence of a current disability.  The Veteran has been diagnosed with chronic instability of the knee, degenerative joint disease, and internal derangement of the knee.  See January 2017 private treatment record.

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran indicated that he began to have knee pain after injuring himself in service.  See Bd. Hrg. Tr. at 4-5; see January 2010 VA Form 21-4138.  Notably, the Veteran's August 1973 service treatment record shows that he complained of bilateral knee pain while in service.  The Veteran testified that this complaint of knee pain occurred after his in-service injury.  See Bd. Hrg. Tr. at 9.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left and right knee disabilities are related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claims, a January 2017 private nexus statement opines that the Veteran's above disabilities are more likely than not a result of his service.  In formulating his opinion, the April 2017 private physician's assistant reviewed the Veteran's service medical records, and relied on his own expertise, knowledge, and training.  In addition, the physician's assistant supported his opinions with a clear and thorough rationale.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's a right and left knee disabilities are related to his military service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for right and left knee disabilities is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for right knee degenerative arthritis is granted.

Entitlement to service connection for residuals of a left medial meniscus repair is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


